United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coupeville, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1419
Issued: January 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 20, 2012 appellant timely appealed the January 27, 2012 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than eight percent impairment of the right leg.
FACTUAL HISTORY
This case was previously before the Board.2 Appellant is a 42-year-old rural carrier
associate who was injured in an April 5, 2004 employment-related motor vehicle accident.
1

5 U.S.C. §§ 8101-8193.

2

Docket No. 10-1368 (issued March 22, 2011).

OWCP accepted her claim for a cut on the face, multiple contusions and right acetabular
fracture. It authorized a September 8, 2004 surgery to repair appellant’s right hip fracture.3
Appellant later resumed her rural carrier duties.
On December 9, 2009 OWCP granted appellant a schedule award for eight percent
impairment of the right lower extremity. When on appeal, the Board found an unresolved
conflict in medical opinion and remanded the case to OWCP for referral to an impartial medical
examiner.4 The Board’s March 22, 2011 order remanding case is incorporated herein by
reference.
OWCP prepared a statement of accepted facts and referred appellant to Dr. John F.
Burns, a Board-certified orthopedic surgeon, selected as the impartial specialist. In a report
dated May 23, 2011, Dr. Burns found that appellant had eight percent impairment of the right leg
pursuant to the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment.5
On June 15, 2011 the district medical adviser (DMA) reviewed the May 23, 2011
impairment rating of Dr. Burns. The DMA did not entirely agree with the impairment rating.
Instead of eight percent right leg impairment, he found only seven percent impairment, which
was the default rating (C) for a class 1 nondisplaced acetabular fracture under Table 16-4,
A.M.A., Guides 514 (6th ed. 2008).
By decision dated June 20, 2011, OWCP found that appellant was not entitled to an
additional schedule award.
Appellant requested a hearing which was held on November 9, 2011. No additional
evidence was submitted.
In a January 27, 2012 decision, an OWCP hearing representative found that the evidence
did not establish impairment of the right leg in excess of the eight percent previously awarded.
Accordingly, she affirmed OWCP’s June 20, 2011 decision.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.6 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
3

Appellant underwent an open reduction, internal fixation (ORIF), right acetabular fracture nonunion, T-type.

4

The conflict arose between appellant’s physician, Dr. John W. Ellis, and Dr. James A. Champoux, an OWCP
referral physician. Whereas Dr. Champoux found only eight percent impairment of the right lower extremity,
Dr. Ellis found 46 percent impairment.
5

The rating was based on a class 1, grade D nondisplaced acetabular fracture under Table 16-4, Hip Regional
Grid -- Lower Extremity Impairments, A.M.A., Guides 514 (6th ed. 2008).
6

For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C.
§ 8107(c)(2).

2

organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an
examination.9 For a conflict to arise the opposing physicians’ viewpoints must be of “virtually
equal weight and rationale.”10 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.11
ANALYSIS
OWCP accepted that appellant sustained a fracture of the right hip. Based on a conflict
in medical opinion, it referred her for an impartial evaluation. Dr. Burns examined appellant on
May 23, 2011. His diagnosed mild cervical sprain by history, resolved and lumbar strain by
history, resolved. With respect to appellant’s right hip injury, Dr. Burns found that her
nondisplaced fracture of the acetabulum had healed with good range of motion. Pursuant to
Table 16-4, A.M.A., Guides 514 (6th ed. 2008), he rated appellant based on a diagnosis of
nondisplaced acetabular fracture, which is a class 1 impairment (CDX) with a default lower
extremity rating of seven percent. The DMA concurred with Dr. Burns’ classification of
appellant’s impairment under Table 16-4.
Dr. Burns further found a net adjustment of 1, which in his opinion justified an upward
adjustment from grade C to D, thus representing an eight percent impairment. He assigned a
grade 1 modifier for Functional History (GMFH) due to stiffness and daily discomfort.
Dr. Burns also found a grade 1 modifier for Physical Examination (GMPE) based on mild loss of
range of motion. For Clinical Studies (GMCS), he found a grade 2 modifier based on appellant’s

7

20 C.F.R. § 10.404.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
9

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

10

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

11

Gary R. Sieber, 46 ECAB 215, 225 (1994).

3

status post acetabular fracture with nonunion requiring ORIF.12 Applying the net adjustment
formula resulted in a net adjustment of 1.13
The medical adviser disagreed with Dr. Burns’ inclusion of a grade modifier 2 for clinical
studies. He noted that, if a grade modifier was used for primary placement in the regional grid, it
may not be used again in the impairment calculation.14 In this instance, Dr. Burns relied in part
on x-ray evidence in support of the diagnosis. Accordingly, if one excludes the grade 2 modifier
for clinical studies from the net adjustment formula, then the net adjustment is zero. This
precludes an adjustment from the default grade C. As such, the DMA properly found that
appellant had seven percent impairment of the right lower extremity under Table 16-4, A.M.A.,
Guides 514 (6th ed. 2008).
When a case is referred to an impartial specialist to resolve a conflict, the resulting
medical opinion, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.15 The Board finds that Dr. Burns’ May 23, 2011 examination
findings constitute the weight of medical opinion. Dr. Burns provided a well-reasoned report
based on a proper factual and medical history. He accurately summarized the relevant medical
evidence and relied on the latest statement of accepted facts. Dr. Burns also examined appellant
and provided a thorough review of her relevant medical records. His report included detailed
findings and medical rationale supporting his opinion. Dr. Burns’ opinion was entitled to
determinative weight.16 Accordingly, the Board finds that the medical adviser properly utilized
the findings of Dr. Burns to conclude that appellant did not have greater right lower extremity
impairment in excess of the eight percent previously awarded.
CONCLUSION
Appellant has not established that she has greater than eight percent impairment of the
right lower extremity.17

12

The only clinical study the impartial medical examiner referenced in his report was a post-surgery x-ray.

13

Net Adjustment: (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). See Section 16.3d, A.M.A., Guides
521 (6th ed. 2008).
14

See Section 16.3, A.M.A, Guides 515-16 (6th ed. 2008).

15

Gary R. Sieber, supra note 11.

16

Id.

17

Appellant may request a schedule award or increased schedule award based on evidence of new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

4

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

